DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 11-14, and 16-19 of US Application No. 16/296,401 are currently pending and have been examined.  Applicant amended claims 1, 16, and 18 and cancelled claim 15. Applicant previously canceled claims 7-10 and 20-21.  
	
Response to Arguments/Amendments
The previous rejection of claim 15 under 35 USC § 112(a) is withdrawn. Applicant canceled claim 15, making the previous rejection moot.
The previous rejections of claims 1-6, 11-14, and 16-19 under 35 USC § 102 are withdrawn in consideration of the amended claims. Becker does not teach all the limitations of the independent claims as amended. In particular, Examiner agrees that Becker does not teach “control driving of the moving body as a normal driving mode based on sensor information including at least a video” (see rejection of independent claims 1, 16, and 18 below). However, Examiner respectfully disagrees that Becker does not teach some of the newly-added/amended limitations. In particular, Applicant argues that Becker does not teach “turn on/off a detection mode of a moving body as a controlled target, based on a sound signal output by a target”. Applicant, in the specification, explains the detection mode being on or off based on the functions performed. The specification discloses “When the emergency vehicle detection mode is in the OFF state, the own vehicle is in a normal driving mode. In this case, the driving of the own vehicle is controlled by additionally considering sensor information such as a video or extremely high frequency 15radar so that, for example, the own vehicle does not cross over white lines on both sides of a lane. When the emergency vehicle detection mode is in the ON state, the own vehicle is in an autonomous driving mode in which the approach/departure of the emergency 20vehicle is considered.” Based on the specification, Examiner interprets “turn on/off a detection mode”, given its broadest reasonable interpretation consistent with the specification, as performing the functions associated with the mode being off or on – i.e., considering sensor information such as video to operate the vehicle is the detection mode being turned off while considering approach/departure of the emergency vehicle is the detection mode being turned on. In other words, turning the detection mode on is interpreted as operating the vehicle in consideration of the approach or departure of the emergency vehicle while turning the detection mode off is interpreted as operating the vehicle in its normal autonomous mode without considering the approach or departure of the emergency vehicle.
Becker discloses sensors, e.g., a microphone, coupled to onboard computer, where the sensors may detect emergency signals in the form of acoustic signals emitted from emergency vehicles. A determination is made as to whether or not an emergency signal is present in the vicinity of the vehicle based on the sensors. If the determination is yes, then the position and velocity of the source of the emergency signal is determined and, for autonomous vehicles, signals for controlling the vehicle are sent to the actuator based on the position and velocity of the signal source. In other words, when an emergency signal is determined, the approach/departure of the source of the emergency signal is considered in controlling the vehicle. This corresponds to the claimed turning on of the detection mode. Conversely, if the determination is no, the autonomous vehicle simply operates normally as an autonomous vehicle without special consideration of the emergency vehicle. This corresponds to the claimed turning off the detection mode. In other words, Becker does teach “turn on/off a detection mode of a moving body as a controlled target, based on a sound signal output by a target” given the broadest reasonable interpretation of the limitation consistent with the specification (see rejection of independent claims 1, 16, and 18 below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2017/0249839 A1, “Becker”) in view of Moosaei et al. (US 2018/0137756 A1, “Moosaei”).

Regarding claims 1, 16 and 18, Becker discloses emergency signal detection and response and teaches:
a memory (memory 116 of onboard computer 110 – see at least Fig. 1); and 
a hardware processor in communication with the memory (CPU 114 of onboard computer 110 – see at least Fig. 1), the hardware processor configured to: 
turn on/off a detection mode of a moving body as a controlled target, based on a sound signal output by a target (sensor 107, e.g., a microphone, coupled to onboard computer 110 – see at least Fig. 1 and ¶ [0017]; sensors may detect emergency signals in the form of acoustic signals emitted from emergency vehicles – see at least ¶ [0019]; at 600 it is determined whether an emergency signal is present in the vicinity of the vehicle – see at least Fig. 6 and ¶ [0037]; if the determination is yes, then stage 605 is executed – see at least ¶ [0037]; i.e., YES at 600 = detection mode ON while NO at 600 = detection mode OFF); 
estimate a relative situation between the moving body and the target based on the sound signal when the detection mode is in an ON state (if an emergency signal is determined at 600, position and velocity of the source is determined at 605 – see at least Fig. 6 and ¶ [0037]; once an emergency signal is detected, the vehicle locates the relative position of the emergency signal – see at least ¶ [0025], [0045]; based on the relative position, it can be determined if the vehicle and the emergency vehicle are in different lanes or the same lane – see at least ¶ [0044]-[0046]); and  
control driving of the moving body (in accordance with the relative location, the vehicle may automatically manipulate actuators to control the vehicle – see at least ¶ [0046]-[0047]; at 650, if the vehicle is operating without a human, actuator signals are sent to actuator systems – see at least Fig. 6 and ¶ [0037]) for approach and departure of the target by determining timing of start of drive control of the moving body due to the approach of the target (if emergency vehicle is determined to be behind and in same lane, the vehicle can take appropriate action – see at least ¶ [0038]; i.e., determining to start drive control for approach of the target) and timing of end of the drive control of the moving body due to the departure of the target (vehicle may travel at reduced speed until the emergency vehicle is out of a threshold range of the vehicle – see at least ¶ [0048]; i.e., determining to end drive control due to departure of the target), based on dictionary information learned by a machine learning unit, the machine learning unit having a relationship between an input data group in which relative situations between the moving body and the target on a movement route of the moving body are assumed, and a correct data group for performing ideal driving control of the moving body in the relative situations (machine learning techniques, e.g., neural networks, may be trained to generate optimal navigation information in response to emergency vehicle situations – see at least ¶ [0035]; emergency vehicle situations may include, same lane, different lane, stopped emergency vehicle, emergency vehicle on cross-road – see at least ¶ [0038]-[0041]); and 
control driving of the moving body as a normal driving mode [ ] when the detection mode is in an OFF state (controller 120 controls actuator systems 130 during autonomous driving – see at least ¶ [0018]; i.e., when the vehicle is an autonomous vehicle and the determination at 600 is NO, then the vehicle operates in the “normal” autonomous mode).

Becker fails to teach control driving of the moving body as a normal driving mode based on sensor information including at least a video.

However, Moosaei discloses detecting and responding to emergency vehicles in a roadway and teaches:
control driving of the moving body as a normal driving mode based on sensor information including at least a video (vehicle control systems 254 include an integrated set of control systems for fully autonomous driving, where the vehicle control systems 254 receive sensor data from external sensors 202, such as cameras 204 – see at least Fig. 1 and ¶ [0034]).

It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the emergency signal detection and response system of Becker to control driving of the moving body based on sensor information including video, as taught by Moosaei, to provide for fully autonomous driving (Moosaei at ¶ [0034]).

Regarding claims 2, 17, and 19, Becker further teaches:
wherein the relative situation between the moving body and the target includes at least one of a relative direction, a relative speed, and a relative distance of the target with respect to the moving body (once an emergency signal is detected, the vehicle locates the relative position of the emergency signal – see at least ¶ [0025], [0045]).

Regarding claims 3 and 4, Becker further teaches:
wherein the hardware processor is further configured to acquire own situation information of the moving body, and to estimate the relative situation between the moving body and the target in consideration of the own situation information of the moving body (GPS receiver 108 capable of determining the location of the vehicle – see at least ¶ [0017]; GPS data may help determine the position and/or velocity of the emergency signal – see at least ¶ [0026]).

Regarding claims 5 and 6, Becker further teaches:
wherein the own situation information of the moving body includes at least one of a speed of the moving body, a movement direction of the moving body, and a current position of the moving body (GPS receiver 108 capable of determining the location of the vehicle – see at least ¶ [0017]; GPS data may help determine the position and/or velocity of the emergency signal – see at least ¶ [0026]).

Regarding claims 11 and 12, Becker further teaches:
an output device which outputs information indicating detection of the sound signal or a relative direction of the sound signal with respect to the moving body (one or more output signals may be generated in response to detecting an emergency signal in the vicinity of the vehicle to inform the driver and/or passengers of the emergency signal and the position and velocity of the source of the emergency signal – see at least ¶ [0029]; signals may be made via vehicle dashboard or speaker system, vibration in steering wheel or seat, or presented on a mobile device via a display or audio output – see at least ¶ [0029]).

Regarding claim 13, Becker further teaches:
wherein the moving body includes at least one of a vehicle, a flight vehicle, a vessel, and a self- propelled robot (vehicle 200 – see at least Fig. 2A).

Regarding claim 14, Becker further teaches:
wherein the target is a moving body including at least an emergency vehicle (emergency signal 202 from emergency vehicle 203 – see at least Fig. 2B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666